Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aden Draper on 24 February 2021.
The application has been amended as follows:
(Currently amended) A method comprising:
receiving a route response provided by a network apparatus, the route response comprising route information and one or more delay bloom filters, the route response received by a mobile apparatus comprising a processor, memory storing a mobile version of a digital map, and a communication interface;
determining a decoded route based on the route information and the mobile version of the digital map;
based on the one or more delay bloom filters, determining an expected traffic delay for at least one adjacent segment of the decoded route, wherein an adjacent segment is a segment of the digital map that intersects the decoded route and is not a segment of the decoded route; and
displaying the decoded route and the expected traffic delay for the at least one adjacent segment of the decoded route via a user interface of the mobile apparatus.
 (Original) The method of claim 1, wherein determining [[an]] the expected traffic delay for the at least one adjacent segment comprises:
accessing map data of the digital map corresponding to the at least one adjacent segment;
generating a map version agnostic identifier for the at least one adjacent segment based on the accessed map data;
coding the map version agnostic identifier using at least one coding function to generate at least one coded map version agnostic identifier;
identifying a first delay bloom filter of the one or more delay bloom filters, wherein the at least one coded map version agnostic identifier satisfies the first delay bloom filter; and
determining the expected traffic delay corresponding to the first delay bloom filter.
(Original) The method of claim 2, wherein the first delay bloom filter comprises a bit array and each bit of the bit array corresponding to an index corresponding to an coded map version agnostic identifier of the at least one coded map version agnostic identifier is set to 1.
(Original) The method of claim 2, wherein the at least one coded map version agnostic identifier satisfies the first delay bloom filter and does not satisfy any other of the one or more delay bloom filters.
(Currently Amended) The method of claim 1, wherein providing the decoded route and the expected traffic delay for the at least one adjacent segment of the decoded route via the user interface comprises generating a visualization of the decoded route using map data of the digital map and generating a visualization of the expected traffic delay for the at least one adjacent segment.
(Original) The method of claim 1, wherein the one or more delay bloom filters are provided as an array of bloom filters, each of the one or more delay bloom filters corresponding to a range of expected traffic delays.
(Currently Amended) The method of claim 6, wherein the range of expected traffic delays corresponding to a particular bloom filter is determined based on a position of the particular bloom filter in the array of bloom filters.
(Original) The method of claim 1, wherein the route information comprises a route bloom filter that encodes a route segment set defined by the route.
(Currently Amended) An apparatus comprising: 
at least one processor[[,]];
a communications interface;
a user interface[[,]]; and 
at least one non-transitory memory storing computer program [[code]] instructions and a mobile version of a digital map, execution of the computer program [[code]] instructions by at least one processor, causes the apparatus to at least:
, at the at least one processor, a route response provided by a network apparatus, the route response comprising route information and one or more delay bloom filters;
determine, by the at least one processor, a decoded route based on the route information and the mobile version of the digital map;
based on the one or more delay bloom filters, determine, by the at least one processor, an expected traffic delay for at least one adjacent segment of the decoded route, wherein an adjacent segment is a segment of the digital map that intersects the decoded route and is not a segment of the decoded route; and
display the decoded route and the expected traffic delay for the at least one adjacent segment of the decoded route via [[a]] the user interface.
(Original) The apparatus of claim 9, wherein determining [[an]] the expected traffic delay for the at least one adjacent segment comprises:
accessing map data of the digital map corresponding to the at least one adjacent segment;
generating a map version agnostic identifier for the at least one adjacent segment based on the accessed map data;
coding the map version agnostic identifier using at least one coding function to generate at least one coded map version agnostic identifier;
identifying a first delay bloom filter of the one or more delay bloom filters, wherein the at least one coded map version agnostic identifier satisfies the first delay bloom filter; and

(Original) The apparatus of claim 10, wherein the first delay bloom filter comprises a bit array and each bit of the bit array corresponding to an index corresponding to an coded map version agnostic identifier of the at least one coded map version agnostic identifier is set to 1.
(Original) The apparatus of claim 10, wherein the at least one coded map version agnostic identifier satisfies the first delay bloom filter and does not satisfy any other of the one or more delay bloom filters.
(Currently Amended) The apparatus of claim 9, wherein providing the decoded route and the expected traffic delay for the at least one adjacent segment of the decoded route via the user interface comprises generating a visualization of the decoded route using map data of the digital map and generating a visualization of the expected traffic delay for the at least one adjacent segment.
(Original) The apparatus of claim 9, wherein the one or more delay bloom filters are provided as an array of bloom filters, each of the one or more delay bloom filters corresponding to a range of expected traffic delays.
(Currently Amended) The apparatus of claim 14, wherein the range of expected traffic delays corresponding to a particular bloom filter is determined based on a position of the particular bloom filter in the array of bloom filters.
(Original) The apparatus of claim 9, wherein the route information comprises a route bloom filter encoding a route segment set defined by the route.
(Currently Amended) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program [[code]] instructions portions stored therein, the computer-readable program [[code]] instructions portions comprising executable portions configured, when executed by a processor of an apparatus, to cause the apparatus to:
receive a route response provided by a network apparatus, the route response comprising route information and one or more delay bloom filters;
determine a decoded route based on the route information and [[the]] a mobile version of the digital map;
based on the one or more delay bloom filters, determine an expected traffic delay for at least one adjacent segment of the decoded route, wherein an adjacent segment is a segment of the digital map that intersects the decoded route and is not a segment of the decoded route; and
display the decoded route and the expected traffic delay for the at least one adjacent segment of the decoded route via a user interface.
(Original) The computer program product of claim 17, wherein determining [[an]] the expected traffic delay for the at least one adjacent segment comprises:
accessing map data of the digital map corresponding to the at least one adjacent segment;
generating a map version agnostic identifier for the at least one adjacent segment based on the accessed map data;
coding the map version agnostic identifier using at least one coding function to generate at least one coded map version agnostic identifier;

determining the expected traffic delay corresponding to the first delay bloom filter.
(Original) The computer program product of claim 18, wherein the at least one coded map version agnostic identifier satisfies the first delay bloom filter and does not satisfy any other of the one or more delay bloom filters.
(Currently Amended) The computer program product of claim 17, wherein (a) the one or more delay bloom filters are provided as an array of bloom filters, (b) each of the one or more delay bloom filters corresponds , and (c) a particular bloom filter corresponds to a particular [[the]] range of expected traffic delays, the particular range of expected traffic delays determined based on a position of the particular bloom filter in the array of bloom filters.
ALLOWABLE SUBJECT MATTER
Claims 1-20 are pending and allowed.  Claims 1, 5, 7, 9, 13, 15, 17, and 20 are currently amended.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Maischberger et al., US 2016/0370192 (A1) teaches systems, apparatuses, and methods for determining a navigation route.  A route is requested by a navigation device between a starting location and a destination location.  The route request is received by an external processor for analysis.  A navigation route 
In regarding to independent claims 1, 9, and 17, Maischberger taken either individually or in combination with other prior art of record fails to teach or render obvious a method and apparatus for receiving a route response provided by a network apparatus, the route response comprising route information and one or more delay bloom filters, the route response received by a mobile apparatus comprising a processor, memory storing a mobile version of a digital map, and a communication interface; determining a decoded route based on the route information and the mobile version of the digital map; based on the one or more delay bloom filters, determining an expected traffic delay for at least one adjacent segment of the decoded route, wherein an adjacent segment is a segment of the digital map that intersects the decoded route and is not a segment of the decoded route; and displaying the decoded route and the expected traffic delay for the at least one adjacent segment of the decoded route via a user interface of the mobile apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 3system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667